                                                                                                    1
 =A=0=2=4=5=B=(=CA=SD=R=e=v.=l=/1=9=)=Ju=d=gm=en=t=i=na=C=rim=in=a=l=C=as=e==============lF=f==F"i'ri':i'f·'FL'r·";t_:;=.;      D              I
                                                                                                                                               I
                                        UNITED STATES DISTRJCT C01T
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                             CLERK US DISTRICT COURT
                                                                                                        . SOUTHERN D   -   CT   F CALIFORNIA
                                                                                                                                               II
                                                                                                        EY                           DEPUTY\
                 UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CA
                                   V.                                     (For Offenses Committed On or After November I, 1987)
        CARLOS ENRIQUE ESQUIVEL-CRUCES (I)
      aka Miguel Angel Esquivel-Cruces, Carlos Jimenez-                      Case Number:        3: 19-CR-03702-LAB
                           Cruces
                                                                          Craig Joseph Leff
                                                                          Defendant's Attorney
 USM Number                        88667-298
 • -
 THE DEFENDANT:
 IZ] pleaded guilty to count(s)         ONE of the Information

 D  was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section / Nature of Offense                                                         Count
      8:1326(A), (B) - Attempted Reentry Of Removed Alien (Felony)                                  1




    The defendant is sentenced as provided in pages 2 through     _ __:2:..__ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                       is        dismissed on the motion of the United States.
                 ---------------
IZI    Assessment: $100.00 - waived


D      JVTA Assessment•:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZl No fine                    •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                          November 12 20]~
                                                                          Dat~itiA~fS~


                                                                          HON. LARRY ALAN BURNS
                                                                          CHIEF UNITED STATES DISTRICT JUDGE
       .
  AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:              Carlos Enrique Esquivel-Cruces (I)                  Judgment - Page 2 of2
   CASE NUMBER:            3:19-CR-03702-LAB

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
five (5) years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                              3:19-CR-03702-LAB
